DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long and it recites the implied phrase “The invention is”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 15, 17, 20-24 and 26 are objected to because of the following informalities: in claim 15, line 2 of step e) should be amended to recite --the [[said ]]first value-- and the word --and-- should be added at the end of step e) (for steps A and B).  In claim 17, line 6 should be amended to end with the word --and-- or --or-- and line 7 should likely be amended to recite --the first value--.  Claims 20-24 and 26 should likely be amended to recite --of the concentration c and of--.  Claim 20 should also be Fi is expressed as:--.  Claims 20-22 are also objected to since “[µ]1” is defined differently in each claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the exploitation" in line 1 and the limitation “the values of the constants” in lines 2-3 of step e).  Claim 17 recites the limitation "the lowest concentration values" in line 6 and the limitation “the slope” in line 7.  Claim 18 recites the limitation "the viscosity" in line 4 and the limitations “the concentration c” and “the parameter Vi” both in line 6.  Claim 20 recites the limitation "the constants" in line 5, the limitation “the first and second values” in line 9 and the limitation “the first and second values” in line 10.  Claim 21 recites the limitation "the shear rate" in line 2, the limitation “the second value” in line 6, and the limitation “the constants” in line 7.  Claim 22 recites the limitation "the temperature" in line 2, the limitation “the first and second values” in line 6 and the limitation “the constants” in line 7.  Claim 23 recites the limitation "the constants" in line 8, the limitation “the first and second values” in line 11 
Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Zuo et al. (US 9,416,647 B2) (“Zuo”) is the closest prior art to the present claims.  Zuo teaches a model can be extended for simulation of flow (column 3, lines 4-8), simulations helpful in studying injections into an oil reservoir to mobilize oil by miscible displacement (column 3, lines 8-18), tar build-up can preclude aquifer support by water injections (column 4, lines 31-34), sampling and analysis of oil during .
Zuo does not specifically teach a process for the exploitation of a subterranean formation comprising hydrocarbons by enhanced recovery, by use of an injection of an aqueous solution comprising at least one polymer and of a flow simulator based on a model for displacement of the polymer in the formation, the model for displacement of the polymer being a function of at least one concentration of polymer in the aqueous solution and of at least one parameter relating to at least one characteristic of the aqueous solution comprising the polymer, starting from at least one sample of the formation comprising:
A. determining constants involved in an analytical expression of the model according to:
a) performing apparent viscosity measurements on the at least one sample of concentrations of the polymer in the aqueous solution for a first value of the parameter;
b) determining a first value of intrinsic viscosity and a first value of a Huggins coefficient from the measurements of apparent viscosity carried out for the first value of the parameter;
c) repeating a) for a second value of the parameter;

e) determining starting from the first and second values of the intrinsic viscosity and from at least the said first value of the Huggins coefficient, the values of the constants involved in the analytical expression of the model for displacement of the polymer;
B. starting from the analytical expression of the displacement model and from the flow simulator, determining a plan for exploitation of the formation and using the determined plan to exploit the hydrocarbons of the formation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pomerantz et al. (US 8,271,248 B2), Zuo et al. (US 8,996,346 B2), Zuo et al. (US 9,255,475 B2), Zuo et al. (US 9,410,936 B2) and Pomerantz et al. (US 9,442,217 B2) also teach related processes for analyzing downhole samples including flow models comprising viscosity calculations and measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


08 April 2021